Appeal from a judgment of the Supreme Court, Monroe County (Harold L. Galloway, J.), rendered December 7, 1995. The judgment convicted defendant, upon a jury verdict, of murder in the second degree and attempted robbery in the first degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Defendant appeals from a judgment entered upon a jury verdict convicting him of murder in the second degree (Penal Law § 125.25 [3]) and attempted robbery in the first degree (§§ 110.00, 160.15 [3]). We conclude that Supreme Court properly denied his motion seeking to suppress his inculpatory statements to police. We reject the contention of defendant that his statements should be suppressed under the Rogers rule based on his representation in an unrelated criminal proceeding (see People v Burdo, 91 NY2d 146 [1997]) inasmuch as “there is no evidence in the record that the interrogating police officers had any knowledge ... of defendant’s representation by counsel therein” (People v Johnson, 61 NY2d 932, 934 [1984]). We further conclude that the verdict is not against the weight of the evidence (see People v Bleakley, 69 NY2d 490, 495 [1987]) and that the sentence is not unduly harsh or severe. Present—Pine, J.P., Wisner, Scudder, Kehoe and Hayes, JJ.